Name: Council Regulation (EEC) No 1016/81 of 9 April 1981 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  consumption;  beverages and sugar
 Date Published: nan

 15. 4. 81 Official Journal of the European Communities No L 103/7 COUNCIL REGULATION (EEC) No 1016/81 of 9 April 1981 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( J ), as last amended by the 1979 Act of Accession , and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 355/79 (2), as last amended by the 1979 Act of Accession , laid down general rules for the description and presentation of wines and grape musts ; Whereas the rules in force for the description of table wines have not so far expressly covered table wines obtained by the coupage, with another product, of a table wine which was not made in the Member State where the grapes were harvested ; whereas, in the inter ­ ests of clarity, the description of table wines so obtained should be laid down ; Whereas the definition of table wine given in point 11 of Annex II to Regulation (EEC) No 337/79 has been expanded to include a definition of ' retsina' table wine ; whereas rules for the use of the term 'retsina' should be laid down in the present Regulation ; Whereas, in order to provide the consumer with better information on the nature of a wine or grape must, provision should be made so that analytical data other than the alcoholic strength may be shown on the labelling ; Whereas the obligation to repeat, sometimes on an additional label , the expression 'Wine from different countries of the European Community' in an official language of the Member State in which the wine in question is offered to the consumer has caused some practical difficulties ; whereas, in order to overcome these difficulties, which could increase the cost of distributing the products in question , a Member State should have discretion to derogate , in respect of the said wines put on the market in its territory, from the rule that the expression referred to above should be repeated in an official language of that Member State ; Whereas it is permitted to use, during a transitional period expiring on 31 August 1981 , certain names of wine-growing regions to describe both table wines and quality wines psr ; whereas this period has proved too short to allow time for the necessary adaptations to be made to the relevant national rules ; whereas the date should therefore be postponed by one year ; Whereas, in order to ensure consistent application of the provisions prohibiting certain indications which might mislead the consumer, particularly those concerning the geographical origin , the vine variety, the vintage year, an expression implying a superior quality or the composition of the product, and in order to make the said provisions simpler to interpret, they should be adapted so that their scope in all the official languages of the Community is the same ; Whereas, to take account of commercial practice in the Community and in certain third countries, it has proved necessary to allow the number of the container or the number of the lot to be shown on the labelling of a quality wine psr or an imported wine the descrip ­ tion of which includes geographical particulars ; Whereas the regions specified for production of quality wines are in some cases quite small and the consumer, particularly outside the producer Member State, has little idea of their whereabouts ; whereas, with a view to giving the consumer more information, it should be permitted to amplify the statement of the specified region from which the quality wine psr in question comes by adding the name of a larger geo ­ graphical unit of which the said specified region is a part ; Whereas the transitional period during which producer Member States may, subject to certain condi ­ tions, allow the use of the name of a geographical unit smaller than the region determined for a quality wine psr made from a certain mixture of wines expires on 31 August 1981 ; whereas this transitional period has proved insufficient to allow for the national provisions concerned to be adapted ; whereas, therefore , this period should be extended for one year ; (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2 ) OJ No L 54, 5 . 3 . 1979 , p . 99 . No L 103/8 Official Journal of the European Communities 15. 4. 81 with another product with which coupage is permitted for the production of a table wine, the words "wine from different coun ­ tries of the European Community" Article 2 The following shall be added to Article 2 ( 1 ) of Regula ­ tion (EEC) No 355/79 : '(e) in the case of the table wines referred to in the third indent of point 1 1 of Annex II to Regula ­ tion (EEC) No 337/79 : the word "retsina".' Whereas experience acquired in the sale of certain products has shown that, in order to provide purchasers with fuller information, provision should be made for the possibility of indicating not only the total alcoholic strength by volume but also the actual alcoholic strength by volume ; Whereas details concerning the manner of manufac ­ ture, the type of the product or a particular colour are permitted at present for certain imported wines bearing a geographical indication ; whereas this is permitted subject to the condition that the said infor ­ mation is traditionally employed, and defined by provi ­ sions in the third country of origin ; whereas this pro ­ vision imposes a heavy burden of supervision on national administrations ; whereas it is therefore proper to provide for a legal basis which will also make it possible to define the said details by means of Community provisions, retaining nevertheless the right to prohibit them in certain cases where the state ­ ments are not traditional or might be a source of confusion ; Whereas, for imported wines other than those referred to above, the said details are not permitted at present ; whereas experience has shown that, with regard to the said imported wines, the consumer needs to be better informed as to the type of wine ; whereas therefore, provision should be made for allowing the use of such information in respect of the said wines, Article 3 1 . Articles 2 (2) (f), 12 (2) (g), 27 (2) (d) and 28 (2) (f) of Regulation (EEC) No 355/79 shall be replaced respectively by the following : 'the actual and/or total alcoholic strengths by volume and other analytical data, in so far as such information is governed by implementing rules 2. The following shall be added to Article 22 (2) of Regulation (EEC) No 355/79 : '(e) analytical data other than the particulars speci ­ fied in subparagraph 1 (b), in so far as such information is governed by implementing rules.' 3 . The following subparagraph shall be added to Article 29 (2) of Regulation (EEC) No 355/79 : ' In addition to the particulars specified in subpara ­ graph 1 (b), the description may also include other analytical data, in so far as such information is governed by implementing rules .' HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) (d) of Regulation (EEC) No 355/79 is hereby replaced by the following text : '(d) in the case of : Article 4 The following subparagraph shall be added to the second subparagraph of Article 3 (6) (c) of Regulation (EEC) No 355/79 : 'With regard to the wines in question put into circulation in its territory, a Member State may permit this provision to be waived to take account of commercial practices existing in that Member State .' (i) consignment to another Member State Qr export : the Member State in whose territory the grapes were harvested and turned into wine, provided that both these operations took place in the same Member State ; (ii) table wine which was made in a Member State other than that in which the grapes were harvested : the initials "EEC" ; ( iii ) table wine resulting from coupage :  of products originating in more than one Member State,  of a table wine referred to in (ii) above with another table wine or Article 5 The date '31 August 1981 in the second subparagraph of Article 4 (3) of Regulation (EEC) No 355/79 shall be replaced by '31 August 1982'. 15 . 4. 81 Official Journal of the European Communities No L 103/9 Article 6 the name of the said specified region and of the name of the said geographical unit are complied with .' Article 9 The date '31 August 1981 in subparagraph (b) of the second subparagraph of Article 14 (3) of Regulation (EEC) No 355/79 shall be replaced by '31 August 1982'. Article 10 1 . Article 8 (c) of Regulation (EEC) No 355/79 shall be replaced by the following : '(c) in the case of table wines described in accor ­ dance with Article 54 (2) and (3) of Regulation (EEC) No 337/79, contain false information or information likely to mislead persons to whom it is addressed, particularly in respect of geographical origin , vine variety, vintage year or a reference to superior quality, or'. 2. Article 18 (c) of Regulation (EEC) No 355/79 shall be replaced by the following : '(c) contain false information or information likely to mislead persons to whom it is addressed, particularly in respect of geographical origin , vine variety, vintage year or a reference to superior quality.' 3 . Article 34 (c) of Regulation (EEC) No 355/79 shall be replaced by the following : '(c) contain false information or information likely to mislead persons to whom it is addressed, particularly in respect of geographical origin , vine variety, vintage year or a reference to superior quality.' The second indent of Article 22 ( 1 ) (b) of Regulation (EEC) No 355/79 shall be replaced by the following : '  partially fermented grape must and new wine still in fermentation : the actual and/or total alcoholic strength by volume Article 11 1 . The following subparagraph shall be added to Article 27 (2) of Regulation (EEC) No 355/79 : '(i) details of the type of products, provided that this information is governed by Community implementing rules .' 2 . Article 28 (2) (k) of Regulation (EEC) No 355/79 shall be replaced by the following : Article 7 (k) details concerning :  the method of production ,  the type of product,  a particular colour of the product, 1 . Article 12 (2) (s) of Regulation (EEC) No 355/79 shall be replaced by the following : '(s) the number of the container or the number of the lot 2. The following is added to Article 28 (2) of Regu ­ lation (EEC) No 355/79 : '(s) the number of the container or the number of the lot.' provided that such information is governed by Community implementing rules or by provi ­ sions laid down by the third country of origin . However, the use of such information may be prohibited for designating certain imported wines if it is not traditionally employed or if it might lead to confusion as to the type or origin of the wine ;'. Article 12Article 8 Article 43 of Regulation (EEC) No 355/79 shall be replaced by the following : Article 43 The following indent is hereby added to the second indent of Article 13 ( 1 ) of Regulation (EEC) No 355/79 : '  The Member States may allow the statement of the specified region referred to in Article 12 ( 1 ) (a) to be accompanied by a statement of the name of a larger geographical unit of which the specified region in question is a part, in order to indicate its whereabouts, provided however, that the conditions governing use of 1 . The description and presentation of the products referred to in Article 1 (3) must not be likely to mislead persons to whom they are addressed with regard to the nature, origin and composition of the product ; this shall apply to the information referred to in Articles 2, 12, 27, 28 and 29 . No L 103/ 10 Official Journal of the European Communities 15 . 4. 81 Article 132. The description and presentation in any form of advertising whatsoever must not be likely to mislead persons to whom they are addressed as to the product in question, particularly as regards :  the type of product, the colour, origin , quality, vine variety, vintage year and the contents of the containers ;  the identity or status of the natural or legal persons or group of persons involved in, or having been involved in, the production or distribution of the product in question .' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 shall apply from 1 January 1981 . Articles 5 and 9 shall apply with effect from 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1981 . For the Council The President D. F. van der MEI